 INTL. BRO.OF TEAMSTERS,LOCAL 729147International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Local No.729 (Penntruck Company, Inc.)andHenryDailey. Case 14-CB-1478August 21, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn June 12, 1967, Trial Examiner George J. Bottissued his Decision in the above-entitled proceed-ing, finding that the Respondent had engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,the Respondent filed exceptions to the Trial Ex-aminer'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the Respondent's ex-ceptions and brief, and the entire record in the case,and hereby adopts the findings,' conclusions, andrecommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Boardadopts as its Order the Recom-mended Order of the TrialExaminerand hereby or-ders thatthe Respondent,InternationalBrother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Local No. 729, East St.Louis,Illinois,its officers,agents, and representa-tives, shall take the action set forth in the Trial Ex-aminer'sRecommendedOrder,as hereinmodified:Delete from paragraph 2(c) that part thereofwhich reads "to be furnished" and substitute "onforms provided."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE J. BOTT, Trial Examiner: Upon a charge ofunfair labor practices filed by Henry Dailey onDecember 12, 1966, against International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Local No. 729 (herein the Union or Respond-ent), the General Counsel of the National Labor Rela-tions Board issued a complaint and notice of hearing onMarch 14, 1967, alleging violations of Section 8(b)(1)(A)of the National Labor Relations Act, as amended, hereincalled the Act. Respondent filed an answer admitting cer-tain allegations of the complaint but denying the commis-sion of any unfair labor practices, and a hearing was heldbefore me on April 11, 1967, in St. Louis, Missouri. Sub-sequent to the hearing, General Counsel filed a briefwhich I have considered.Upon the entire record in the case and from my obser-vation of the witnesses, I make the following:FINDINGS OF FACT1.THE JURISDICTION OF THE BOARDPenntruck Company, Inc., herein called the Employer,maintains its principal office and place of business inColumbus, Ohio, and maintains other terminals in Il-linois, Indiana, Michigan, and Ohio where it is engaged inthe loading, unloading, and delivery of piggyback trailers.During the year ending December 31, 1966, the Em-ployer derived a gross revenue in excess of $500,000 ofwhich in excess of $50,000 was derived from servicesperformed for interstate common carriers; during thesame period, the Employer performed services at its EastSt. Louis,Illinois,facility, for various enterprises outsideIllinois, valued in excess of $50,000. During the year end-ingDecember 31, 1966, the Employer derived a grossrevenue in excess of $50,000 from the operations of itsEast St. Louis,Illinois, terminal, for services performedfor interstate common carriers operating between andamong the various States of the United States.The Employer is now, and has been at all materialtimes herein, an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDRespondent Union is a labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThe Respondent excepts to the Trial Examiner's credibilityfindings.It is the Board's establishedpolicy, however,not tooverrule a Trial Ex-aminer's resolutionswith respect to credibilityunless, as is not the casehere,the preponderance of all the relevant evidence convinces us that theresolutions are incorrect.Standard Dry Wall Products, Inc.,91 NLRB544, enfd. 188 F.2d 362 (C.A. 3).Henry Dailey, the Charging Party, a long-time memberof the Union,has beenemployed by the Employer for anumber of years and is covered by a collective-bargainingcontract between the Employer and the Union which in-cludes among its terms provisions for health and welfarebenefits, including health, life, and accident insurance, forthe employees of the Employer. Under the contracts the167 NLRB No. 21910-5410-70-11 148DECISIONSOF NATIONALLABOR RELATIONS BOARDEmployer is required to contribute a certain amount ofmoney for each employee covered by the agreement.'In September 1966, certain members of RespondentUnion preferred charges against Dailey based on their be-lief that he testified against them, and for the Employer,in a grievance hearing held before the grievance board ofTeamsters Joint Council No. 65 in Springfield, Illinois,thusputtingtheir jobs in jeopardy.On September 15, 1966, Oran Zaricor, president ofRespondent Union, sent Dailey a copy of the chargespreferred against him, and notified him that a hearingwould be held on such charges before the executive boardof the Union on September 27, 1966.On September 27, a hearing was conducted by the ex-ecutive board of Respondentconcerningthe chargespreferred against Dailey by the members of Respondent.Following the hearing the executive board of Respond-ent Union found Dailey guilty as charged and fined him$250.On October 7, 1966, Zaricor notified Dailey inwriting of the decision of the Union's executive board.Dailey visited Respondent's office 3 days after hereceived notice that he had been fined. He found HarryBailey, Respondent's secretary-treasurer, and BusinessAgents McIntosh and Scheumann there, and, without ad-dressing himself to anyone in particular, announced thathe had lost 3 days' pay because of the fine since he had nomoneydo pay it. Dailey was apparently in error about theUnion causing him to lose work because he said thatBailey replied that "we cannot stop you from working."According to Dailey, however, but there is a disputeabout this, Bailey added that "you can work without in-surance if you don't pay the fine." McIntosh commentedthat Dailey had 90 days to do it. Dailey protested, in ef-fect, that he had a legal and moral obligation to testify atthe grievance hearing which led to the charges againsthim, but Bailey just "shrugged "Dailey also said that he informed Bailey that he in-tended to consult an attorney and that Bailey answeredthat he "could go ahead and see one," but "probablythere will be other charges brought out in the process."Dailey paid his fine at theunionoffice in earlyNovember 1966. He testified without contradiction thathe saw Scheumann and Zaricor, Respondent's president,and told them that he wanted to pay the fine in order to"keep [his] insurance good."Harry Bailey testified that there was a conversationwith Dailey at the union office, but he denied that he toldDailey that unless he paid the fine he would "workwithout insurance." He also denied that he said that ifDailey retained an attorney "he would be brought up oncharges before thelocal union." Bailey maintained that henever threatened to deprive Dailey of insurance benefitsif he failed to pay the fine which had been imposed onhim, and he explained that "Local 729 couldn't do this"because the Union doesn't control the decisions of the"health and welfare plan."B. Analysis and ConclusionsIcredit the Charging Party, Henry Dailey, and I findthat Respondent's agent, Bailey, in the presence of twoother union officials, told Dailey, on or about October 10,1966, that he would lose the protection of the insuranceprovisions of the collective-bargaining contract whichcovered himunlesshe paid the fine which the Union hadimposed on him. Dailey testified in a straightforward andconvincing manner. His account of the meeting withBailey and the other union officials was given without anyapparent attempt to embellish the affair even though itwas clear to me that the incident had vividly impressedhim. His testimony, although low-keyed and restrained,was positive and direct. Bailey, on the other hand, did notseem too certain about what was said when Dailey visitedthe unionoffice, and although he conceded that a conver-sation did occur, he never gave its details. His explana-tion, in substance and effect, that he could not havethreatened Dailey because Respondent was incapable ofcarrying out such a threat seemed lame, and, moreover,although other union officals were present in the office atthe time, they were not called to corroborate him Finally,when Dailey paid his fine a month later he told Scheu-mannand Zaricor that he was doing it to preserve his in-surance.This is uncontradicted, and Respondent'ssilence on this point supports Dailey's testimony that theearlier threat was made.It has been long established that benefits derived froman insurance program under a collective-bargainingagreement are emoluments of value accrued from the em-ployment relationship and are within the phrase, "condi-tions of employment."2 It is also clear that a unionrestrains and coerces employees in the exercise of theirSection 7 rights, within the meaning of and in violation ofSection 8(b)(I)(A) of the Act, by threatening them withloss of insurance benefits enjoyed under a collective-bar-gaining contract unless they pay union fines 3Ifind and conclude that Respondent, by threateningDailey with the loss of his insurance benefits if he did notpay the fine imposed on him by the Union, violated Sec-tion 8(b)(l)(A) of the Act.4IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent Union set forth in sec-tion III, above, occurring in connection with the Em-ployer's operations described in section 1, above, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow thereof.iThe funds to which the Employer makes his contributions are com-mon-law trusts subject to the provisions of Sec 302 of the Act Said trustsare jointly administered by a board of trustees consisting of an equalnumber of management and labor representatives2 Inland Steel Company v N L R B ,170 F 2d247, 250-251 (C A 7),cert denied 336 U S 960,W W Cross andCompany,Inc v N L R B,174 F 2d 875, 878 (C A 1)3Local 479,Amalgamated Clothing Workersof America, AFL-CIO(Javmar Ruby, Inc ),151N LRB 555,Anialgamated Local 286, UnitedAuto Workers,110 NLRB 3714The finding would bethe same whetherthe Union could, in fact, carryout thethreatLocal 511, St Louis Offset Printing Union, AFL-CIO(Mendle Press),130 NLRB 324, fn I Moreover, it appears from thetestimony of Respondent's president, Zancor, that the Union does exer-cise some control over the processing of an employee's application forbenefits INTL. BRO. OF TEAMSTERS, LOCAL 729149V.THE REMEDYHaving found that Respondent Union has engaged inthe unfair labor practices set forth above, it will be recom-mended that it cease and desist therefrom and take cer-tain affirmative action designed to effectuate the policiesof the Act. I have found that the Respondent threatenedDailey with loss of insurance benefits in violation of theAct. Since it appears that Dailey paid the fine levied onhim as a consequence of and in the context of the illegalrestraint and coercion imposed on him by the Respond-ent, it will also be recommended that Respondent reim-burse Dailey the amount of the fine with interest thereonat 6 percent per annum.On the basis of the foregoing findings, and upon the en-tire record in the case,Imake the followingCONCLUSIONS OF LAW1.The Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.Respondent Union is a labor organization withinthe meaning of Section2(5) of the Act.3.By threatening employee Henry Dailey with loss ofinsurance benefits unless he paid the fine imposed on himby the Union, Respondent restrained and coerced, and isrestraining and coercing,employees in the exercise ofrights guaranteed in Section7 of the Act, and did engagein and is engaging in unfair labor practices affecting com-merce within the meaning of Section 8(b)(1)(A) and Sec-tion 2(6) and (7) of the Act.signed by Respondent Union's authorized representative,shall be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter,inconspicuous places, including all placeswhere notices to members are customarily posted.Reasonable steps shallbe taken byRespondent to insurethat said notices are not altered, defaced, or covered byany other material.(d)Furnish to the Regional Director signed copies ofthe aforesaid notice for posting by Penntruck Company,Inc., in places where notices to employees in the unitcovered by Respondent's labor contract are customarilyposted. Copies of said notice, to be furnished by the Re-gional Director,shall after being signed by the Respond-ent, as indicated,be forthwith returned to the RegionalDirector for disposition by him.(e)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps havebeen taken to comply herewith.6' In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommendedOrder of a Trial Examiner"in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order"shall be substituted for the words "a Decisionand Order "M1 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify said Regional Director,inwriting,within 10 days from the date of this Order,what steps Re-spondent has taken to comply herewith "RECOMMENDED ORDERUpon the basis of the above findings of fact and conclu-sions of law,and upon the entire record in the case, it isrecommended that Respondent,International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Hel-pers of America,Local No. 729,its officers, agents, andrepresentatives,shall:1.Cease and desist from:(a)Threatening employees of Penntruck Company,Inc., or any other employer within the jurisdiction ofRespondent,with loss of insurance benefits enjoyed bythem as a condition of employment for failing to pay finesimposed by it.(b) In any like or related manner,restraining or coerc-ing said employees in the exercise of rights guaranteed inSection 7 of the Act, except to the extent that such rightsmay be affected by an agreement requiring membershipin a labor organization as a condition of employment asauthorized in Section 8(a)(3) of theAct, asmodified bythe Labor-Management Repbrting and Disclosure Act of1959.2.Take the following affirmative action which will ef-fectuate the policies of the Act:(a)Notify Henry Dailey, in writing, that it will notthreaten him with loss of insurance benefits for failing topay union fines.(b) Immediately reimburse Henry Dailey for theamount of the fine which Respondent illegally exactedfrom him to the extent and in the manner set forth in "TheRemedy" section of this Decision.(c)Post at the Respondent Union's business officeand meeting halls, copies of the attached notice marked"Appendix."5 Copies of said notice, to be furnished bytheRegionalDirector for Region 14, after being dulyAPPENDIXNOTICETOALLMEMBERS OF INTERNATIONALBROTHERHOODOFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, LOCALNO. 729, AND TO ALL EMPLOYEES OF PENNTRUCKCOMPANY, INC.Pursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify you that:WE WILL NOT threaten employees of PenntruckCompany, inc., or of any other employer within ourjurisdiction,with loss of insurance benefits enjoyedby them as a condition of employment for failing topay fines imposed on them by this Union.WE WILL notify Henry Dailey that we will notthreaten him with loss of his insurance benefits forfailingto payunion fines.WE WILL reimburse Henry Dailey for the amountof the fine imposed upon him by the Union.WE WILL NOT in any other like or related mannerrestrain or coerce employees in the exercise of therights guaranteed in Section7 of the Act,except tothe extent that such rights may be affected by a validagreement requiring membership in a labor organiza-tion.INTERNATIONALBROTHER-HOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OFAMERICA,LOCAL No. 729(Labor Organization) 150DECISIONSOF NATIONALLABOR RELATIONS BOARDDatedBydefaced, or covered by any other material.(Representative)(Title)If members or employees have any question concern-ing this notice or compliance with its provisions, theymay communicate directly with the Board's Regional Of-Thisnoticemust remain posted for 60 consecutivefice, 1040 Boatmen's Bank Building,314 North Broad-days from the date of posting and must not be altered,way, St.Louis,Missouri 63102, Telephone622-4167.